DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, and 11 being independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,158,104. 
Current Application (17/079,058)
US Patent 11,158,104
1. A computer-implemented method for building a pseudo-muscle topology of a live actor, the method comprising:
	under the control of one or more computer systems configured with executable instructions:
	determining, from a plurality of facial scans of the live actor, a muscle model representing facial muscles of the live actor and a vector of muscle strain values; 
	select a subset of facial muscles from the muscle model; 
	generating a set of pseudo-muscles that approximate the subset of facial muscles, wherein a respective pseudo-muscle of the set of pseudo-muscles is represented by a respective muscle curve;
	determining a mapping between the selected plurality of muscles and the set of pseudo-muscles;
	determining, for the respective muscle curve representing the respective pseudo-muscle, the start position, the end position and a line-of-action length based on the mapping; 
	computing, for the respective pseudo-muscle, a respective pseudo-muscle strain value based on the line-of-action length and a rest length of the respective pseudo-muscle; and
sending the set of pseudo-muscles described by a set of muscle curves and corresponding pseudo-muscle strain values as a substitute of the three-dimensional polygon topology to a machine learning engine for computer animation.
A computer-implemented method for building a pseudo-muscle topology of a live actor, the method comprising: 
	under the control of one or more computer systems configured with executable instructions:
	determining, from a plurality of facial scans of the live actor, a muscle model in a form of a three-dimensional polygon topology representing a set of facial muscles of the live actor and a vector of muscle strain values corresponding to the set of facial muscles, each 
	selecting a subset of facial muscles from the set of facial muscles in the muscle model; 
	generating a set of pseudo-muscles that approximate the subset of facial muscles, wherein a respective pseudo-muscle from the set of pseudo-muscles is represented by a respective muscle curve; 
	determining a mapping between the selected subset of facial muscles and the set of pseudo-muscles; 
	determining, for the respective muscle curve representing the respective pseudo-muscle, a start position, an end position and a line-of-action length based on the mapping and structural parameters corresponding to the selected subset of facial muscles; 
	computing, for the respective pseudo-muscle, a respective pseudo-muscle strain value based on the line-of-action length and a rest length of the respective pseudo-muscle, wherein computed pseudo-muscle strain values substitute the vector of muscle strain values in the muscle model; and 
	sending the set of pseudo-muscles described by a set of muscle curves and corresponding pseudo-muscle strain values as a substitute of the three-dimensional polygon topology to a machine learning engine for computer animation.


Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (17/079,058) is an obvious variant of the claim 1 in U.S. Patent No. 11,158,104. The minor differences between claim 1 in U.S. Patent No. 11,158,104 and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to claim 11 in the current application and claim 11 in U.S. Patent No. 11,158,104.
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Claims 8 and 18 appear as though they should recite in part “the performance feedback includes a loss, the loss being determined by comparing a mesh generated by a machine learning system based at least in part on the set of pseudo-muscles and a ground truth mesh”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romeo et al. (“Data-Driven Facial Simulation”, 2020) in view of Ma, III (US PG Publication 2020/0226821, .
Regarding claim 1, Romeo teaches a computer-implemented method for building a pseudo-muscle topology of a live actor (see for instance, abstract), the method comprising:
under the control of one or more computer systems configured with executable instructions (section 4. “Results” (the system was tested using a plug-in implemented for Autodesk Maya on an Intel i7-8750…with 16 GB of RAM):
determining, from a plurality of facial scans of the live actor, a muscle model representing facial muscles of the live actor and a vector of muscle strain values (see for instance, sections 3. “Our Method” and 3.1 “Data Preparation”, 3.2 “Clustering the pseudo-muscles” and fig. 9. The facial rigs we use in production are made of a simple skeleton that controls the neck, head, and jaw of the digital character, while all deformation to produce facial gestures is achieved using delta blendshapes; this is a typical setup, see for instance, section 3. “Our Method”. Our approach leverages the data from the blendshape targets to automatically compute a pseudo-muscle’s activation map that can be used to control different parameters of the simulation – figs. 1 and 2 summarize the approach, see section 3. “Our Method”. The pseud ); 
select a subset of facial muscles from the muscle model (see for instance, 3.2 “Clustering the pseudo-muscles”. With the resulting matrix of blendshape target vector deltas, we create a set of K of clusters of vertices with similar directions using k-means, see for instance, section 3.2 “Clustering the pseudo-muscles”); 
generating a set of pseudo-muscles that approximate the subset of facial muscles, wherein a respective pseudo-muscle of the set of pseudo-muscles is represented by a respective muscle curve (see for instance, section 3.2. For each cluster in K we find the distinct sets of vertices that are connected; this information defines a new set of clusters K’…The result ;
determining a mapping between the selected plurality of muscles and the set of pseudo-muscles (see for instance, section 3.3 “Compute fibres directions”. Each vertex on the geometry might be affected by more than one blendshape target, see section 3.3 “Compute fibrers directions”. To mimic the elastic behavior of the skin, modellers and riggers create targets which believably stretch the vertices that are nearby the muscles involved in the action, see for instance, section 3.3. “Compute fibres directions”. Selecting the blendshape target producing the largest effect on the cluster, enables us to identify the most relevant direction for the related pseudo-muscle fibres, see for instance, section 3.3. Compute fibres directions);
determining, for the respective muscle curve representing the respective pseudo-muscle, the start position, the end position and a line-of-action length based on the mapping (see for instance, section 3.3. “Computing fibres directions”. The direction of pseudo-muscle fibres (see Fig. 6) is computed following the process of Algorithm 2, see section 3.3. “Computing fibres directions”, algorithm 2 and fig. 6); 
computing, for the respective pseudo-muscle, a respective pseudo-muscle strain value based on the line-of-action length and a rest length of the respective pseudo-muscle (see for instance, sections 3.1. “Data Preparation”, 3.3. “Compute fibres directions”, and 3.4. “Estimate activation” and fig. 2. For each pseudo-muscle, we calculate the average delta blendshape target vector across all pseudo-muscle vertices for each target…The vector with maximum magnitude is then selected as the normalized direction of the of the cluster, see for ; and
sending the set of pseudo-muscles described by a set of muscle curves and corresponding pseudo-muscle strain values as a substitute of the three-dimensional polygon topology to a machine learning engine for computer animation (see for instance, sections 3.5 “Simulation with XPBD” and 4. “Results”. To demonstrate the efficiency of the workflow we simulate the face geometry using a modified Extended Position-Based Dynamics algorithm…in addition…we added the ability to use the drfomred geometry from animation as an attraction goal for the simulated mesh see for instance, section 3.5. “Simulation with XPBD”, and algorithm 3).
Romeo does not appear to teach that the actor is a live actor or that the information is sent to a machine learning computer.
In the same art of facial expressions, Ma teaches that blendshapes can be generated from a live actor, see for instance, paragraphs 3, 58, 59 and 63.
It would have been obvious to one of ordinary skill in the art having the teachings of Romeo and Ma in front of them before the effective filing date of the claimed invention to incorporate blendshapes from a live actor as taught by Yun into Romeo’s Facial Simulation system, as generating blendshapes based on capture data of an actor, such as described by Ma was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Romeo. 
The modification of Romeo with Ma would have explicitly allowed the actor to be a live actor. 
The motivation for combining Romeo with Ma would have been to use known techniques, improve the user customizability, enhance functionality and to increase system and design flexibility, see for instance, Ma, paragraphs 3 and 13.

In the same art of facial expressions, Cai teaches that information can be sent to a machine learning computer/engine, see for instance, section 3.2. “Classifiers” and fig. 1.
It would have been obvious to one of ordinary skill in the art having the teachings of Romeo, Ma, and Cai in front of them before the effective filing date of the claimed invention to incorporate machine learning as taught by Cai into Romeo’s Facial Simulation system, as using machine learning to recognize muscle activities, such as described by Cai was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Romeo and Ma. 
The modification of Romeo and Ma with Cai would have allowed sending the information to a machine learning computer/engine. 
The motivation for combining Romeo and Ma with Cai would have been to use known techniques, enhance functionality, and to classify the motion of the facial muscle movements.
Regarding claim 2, Romeo in view of Ma in further view of Cai teach the method of claim 1 and further teach wherein the muscle model comprises a three-dimensional polygon topology, and each surface or edge of the three-dimensional polygon topology represents a respective facial muscle associated with a respective muscle strain value (see for instance, Romeo, section 3.2 “Clustering the pseudo-muscle” and fig. 6). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 3, Romeo in view of Ma in further view of Cai teach the method of claim 2 and further teach wherein the set of pseudo-muscles have a reduced degree of freedom compared with the three-dimensional polygon topology (The pseudo-muscles produce blendshape targets, which have a reduced degree of freedom compared to the 3D polygon topology, see for instance, Romeo, section 3.2. “Clustering the pseudo-muscle” and figs. 4-6). 
Regarding claim 4, Romeo in view of Ma in further view of Cai teach the method of claim 1 and further teach wherein the plurality of facial scans comprise data pertaining to the physical surface deformations, wherein the physical surface deformations are associated with facial actions (see for instance, Romeo, fig. 1, facial expressions and Ma, paragraphs 67, 79, and 136).
Regarding claim 5, Romeo in view of Ma in further view of Cai teach the method of claim 4 and further teach wherein the plurality of facial scans of the live actor comprises at least one facial scan of a neutral facial action of the live actor and at least one facial scan of a non-neutral facial action of the live actor (see for instance, Romeo, fig. 1, neutral shape and facial expressions and Ma, paragraphs 67, 79, and 136). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 6, Romeo in view of Ma in further view of Cai teach the method of claim 5 and further teach computing, for the respective pseudo-muscle, the rest length based on a first start position and a first end position of the respective muscle curve derived from the one facial scan of the neural facial action; and computing, for the respective pseudo-muscle, the line-of action length based on a second start position and a second end position of the respective muscle curve derived from the one facial scan of the non-neutral facial action (see for instance, sections 3.1. “Data Preparation”, 3.3. “Compute fibres directions”, and 3.4. “Estimate activation” and fig. 2. For each pseudo-muscle, we calculate the average delta blendshape target vector across all pseudo-muscle vertices for each target…The vector with maximum magnitude is then selected as the normalized direction of the of the cluster, see for instance, section 3.3. “Compute fibres directions”. With the association between vertices, pseudo-muscles, and their fibres’ directions, it is possible to compute the activation produced by the 
Regarding claim 7, Romeo in view of Ma in further view of Cai teach the method of claim 1 and further teach selecting a different subset of facial muscles from the muscle model for pseudo-muscle generation based at least in part on performance feedback from the machine learning engine (see for instance, Romeo, sections 3. “Our Method”, 3.2. “Clustering the pseudo-muscles”, and 3.3.” Compute fibres directions” and Cai, section 3.2. “Classifiers.” The classifiers applied in our study are mostly based on SVM and KNN, which are very intuitive, simple, and often applied to machine learning algorithms. It would have been obvious to one of ordinary skill in the art on the effective filing date of the invention, that the machine learning aspect of Cai would have enabled using performance feedback from the machine learning engine to select a different subset of facial muscles from the muscle model for pseudo-muscle generation). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 8, Romeo in view of Ma in further view of Cai teach the method of claim 7 and further teach wherein the performance feedback includes a loss comparing a mesh generated by a machine learning system based at least in part on the set of pseudo-muscles and a ground truth mesh (see for instance, Cai, section 3.2. “Classifiers”. The classifiers applied in our study are mostly based on SVM and KNN, which are very intuitive, simple, and often applied to machine learning algorithms see Cai, section 3.2. “Classifiers”. It would have been obvious to a person of ordinary skill in the art at the time on the effective filing date of the invention that machine learning techniques, such as SVM include a loss function that compares a predicted value to a ground truth value). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 9, Romeo in view of Ma in further view of Cai teach the method of claim 7 and further teach wherein the performance feedback includes usability feedback of a mesh generated based at least in part on the set of pseudo-muscles when the mesh is used by an animation system to animate a character (see for instance, Romeo, section 4.3. “Cartoon dragon, running” and fig 20). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 10, Romeo in view of Ma in further view of Cai teach the method of claim 1 and further teach wherein the respective pseudo-muscle replaces the selected plurality of muscles in the muscle model, such that strains of the selected plurality of muscles are one or more predetermined functions of a strain on the respective pseudo-muscle (see for instance, Romeo, sections 3.2 “Clustering the pseudo-muscles” and 3.3. “Compute fibres direction” and figs. 6,17-20. For each cluster in K we find the distinct sets of vertices that are connected; this information defines a new set of clusters K’…The result of the clustering process produces an association between vertices and pseudo-muscles…to ensure that the pseudo-muscles information is smooth across different clusters…we extend the area of influence of each pseudo-muscle cluster through connected vertices across neighbor clusters, see for instance, section 3.2 “Clustering the pseudo-muscles”. To mimic the elastic behavior of the skin, modellers and riggers create targets which believably stretch the vertices that are nearby the muscles involved in the action, see for instance, section 3.3. “Compute fibres directions”). The motivation to combine Romeo, Ma, and Cai is the same as that which was set forth with respect to claim 1.
Regarding claim 11, claim 11 is the system claim of the method claim 1 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Romeo in view of Ma in further view of Cai teach a memory; and a processor reading executable instructions from the memory to perform different actions (see for instance, Romeo, section 4. “Results” (the system was tested using a plug-in implemented for Autodesk Maya on an Intel i7-8750…with 16 GB of RAM).

Regarding claim 13, claim 13 is the system claim of the method claim 3 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 3.
Regarding claim 14, claim 14 is the system claim of the method claim 4 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Regarding claim 15, claim 15 is the system claim of the method claim 5 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Regarding claim 16, claim 16 is the system claim of the method claim 6 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Regarding claim 17, claim 17 is the system claim of the method claim 7 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 7.
Regarding claim 18, claim 18 is the system claim of the method claim 8 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Regarding claim 19, claim 19 is the system claim of the method claim 9 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/            Primary Examiner, Art Unit 2613